
	
		III
		112th CONGRESS
		1st Session
		S. RES. 283
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2011
			Mr. Coons (for himself,
			 Ms. Murkowski, Mr. Bingaman, Ms.
			 Stabenow, and Mr. Pryor)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating the year of 2011 as the
		  International Year of Chemistry.
	
	
		Whereas the United Nations has designated the year of 2011
			 as the International Year of Chemistry and is holding a worldwide celebration
			 called Chemistry—Our Life, Our Future, which recognizes the
			 achievements made in the field of chemistry and the contributions of those
			 achievements to the well-being of humankind;
		Whereas the science of chemistry is vital to the
			 improvement of human life because of its power to transform;
		Whereas chemistry provides solutions that successfully
			 address global challenges involving safe food and water, alternate sources of
			 energy, improved health, and a healthy and sustainable environment;
		Whereas the members of chemical enterprise and industry,
			 scientific societies, and academia in the United States, and the Government of
			 the United States, generate important contributions to the economy of the
			 United States, and energize the scientific and technological base with critical
			 innovations;
		Whereas 2011 represents the
			 100th anniversary of the award of the Nobel Prize to
			 Marie Curie for the second time, the first time that an individual had received
			 a second Nobel Prize;
		Whereas Marie Curie has inspired generations of scientists
			 to excel in their fields;
		Whereas the purpose of the Chemistry—Our Life, Our
			 Future celebration is to increase public appreciation of chemistry in
			 meeting world needs, to further the development of science, technology,
			 engineering, and mathematics education at all levels, and to encourage interest
			 in chemistry among young people in order to create a future corps of
			 innovators;
		Whereas exciting new practices of sustainable green
			 chemistry incorporate design processes to maximize the amount of raw material
			 that ends up in the end product, use safe, environmentally benign substances,
			 including solvents, design energy efficient processes, and minimize waste
			 disposal by not creating it in the first place; and
		Whereas during the year of 2011, countries and
			 organizations will reach out to adults and children through symposia,
			 conferences, demonstrations, workshops, contests, school activities,
			 exhibitions, and other public events to increase awareness of the history and
			 importance of chemistry: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 year of 2011 as the International Year of Chemistry;
			(2)supports the
			 goals of the International Year of Chemistry;
			(3)recognizes the
			 necessity of educating the public on the merits of the sciences, including
			 chemistry, and promoting interest in the sciences among the youth of the United
			 States; and
			(4)encourages the
			 people of the United States to participate in the International Year of
			 Chemistry through appropriate recognition of programs, activities, and
			 ceremonies that call attention to the importance of chemistry to our well-being
			 in the present and the future.
			
